                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
       v.                                             No. 19-3156-01-CR-S-MDH

MARC ANTHONY CINOCCO,

                       Defendant.


         UNITED STATES' MOTION FOR PRETRIAL DETENTION AND FOR
              A HEARING PURSUANT TO 18 U.S.C. § 3142(e) and (f)

       The United States of America, through Timothy A. Garrison, United States Attorney for

the Western District of Missouri, and by the undersigned Assistant United States Attorney requests

pretrial detention and a detention hearing pursuant to 18 U.S.C. §§ 3142(e)(1), (f)(1)(E), (f)(2)(A),

and (f)(2)(B). At this hearing, the evidence will demonstrate that no condition or combination of

conditions of release will reasonably assure the defendant's appearance as required by the Court

and the safety of other persons and the community.

                                     Supporting Suggestions

1. Title 18, United States Code, Section 3142(f)(1)(E) provides that a hearing must be held by

   the appropriate judicial officer to determine whether any condition or combination of

   conditions will reasonably assure the defendant's appearance and the safety of any other person

   in the community if the attorney for the Government moves for such a hearing, and if the case

   is one that involves an offense involving failure to register under 18 U.S.C. § 2250.

2. The statute recognizes two additional situations which allow for a detention hearing and which

   can be raised either by the attorney for the Government or by a judicial officer. These




            Case 6:19-cr-03156-MDH Document 7 Filed 11/12/19 Page 1 of 4
   conditions are:

   a. When there is a serious risk that the defendant will flee; or,

   b. When there is a serious risk that the person will "obstruct or attempt to obstruct justice, or

       threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate, a prospective

       witness or juror." 18 U.S.C. § 3142(f)(2)(A) and (B).

3. One or more grounds for pretrial detention and a pretrial detention hearing as set forth by the

   statute exists in the above cause, to wit: this matter involves the failure to register by a sex

   offender. Further, there is a serious risk that the defendant’s release will present a substantial

   risk to the community.

4. Moreover, the nature and circumstances of the charged offenses, the weight of the evidence,

   the defendant’s history and characteristics, and the nature and seriousness of the danger to any

   person or the community that would be posed by the defendant’s release, each demonstrate

   that there is no condition or combination of conditions set forth in 18 U.S.C. § 3142(c) that

   will reasonably assure the appearance of the defendant as required and the safety of other

   persons and the community.

5. The Government is aware of the following evidence:

   a. In relation to the nature and circumstances of the offenses charged, on November 6, 2019,

       the grand jury returned an indictment charging the defendant with failure to register as a

       sex offender. The defendant, a convicted sex offender, was residing in Springfield,

       Missouri; however, the State of Missouri had no record of the defendant ever having

       registered as a sex offender.

   b. In relation to the weight of the evidence supporting the charges in the Indictment, On July

       23, 2001, Cinocco was found guilty in the Denver County, Colorado, District Court for a
                                                 2




          Case 6:19-cr-03156-MDH Document 7 Filed 11/12/19 Page 2 of 4
   violation of C.R.S. 18-3-405, Sexual Assault on a Child, case number D0162001CR002069

   and D0162000CR000364. Cinocco was sentenced to 16 years in the Colorado Department

   of Corrections.    July 23, 2019, Cinocco appeared at the Douglas County, Colorado,

   Sheriff’s Department and filled out a Colorado Notice to Register as a Sex Offender. The

   document informed Cinocco, “If you change residence to another state or other jurisdiction

   outside of Colorado, you must report your new address to the law enforcement agencies

   where you are registered in Colorado.” It further states, “It is a requirement of the Adam

   Walsh Act that you register within 3 business days if you move out of state.” Cinocco

   affixed his initials to the bottom of page acknowledging he read and understood the

   statements. On October 21, 2019, Cinocco failed to appear and register with Douglas

   County as required by Colorado State Law. On October 27, 2019, Cinocco was arrested

   by the Springfield, Missouri, Police Department. On November 4, 2019, Cinocco appeared

   at the Springfield Police Department, just after noon, attempting to retrieve his vehicle that

   had been towed following his arrest on October 27, 2019. On November 7, 2019, Cinocco

   was arrested on the warrant issued for the instant case. The Missouri Highway Patrol Sex

   Offender Registrar confirmed that Cinocco never registered in the state of Missouri.

c. In relation to the history and characteristics of the defendant, on October 27, 2019,

   Springfield, Missouri, Police Department (SPD) Officers Chaney and Friend responded to

   a 9-1-1 regarding abandoned property left at a residence in Springfield, Missouri.

   Witnesses reported that someone had pulled into the residence and dropped off bags and a

   box of items. Officer Chaney observed two green bags, one brown bag, a Crown Royal

   box, and a black backpack. Inside the bags, officers located documents for “Marc Anthony


                                             3




      Case 6:19-cr-03156-MDH Document 7 Filed 11/12/19 Page 3 of 4
       Cinocco,” multiple prescription bottles, men’s clothing, and a jar of coins totaling $519.36.

       Later that day, SPD Officers were dispatched to North Elder Avenue in Springfield.

       Witnesses reported Cinocco was taking mail out of the residents’ boxes of 729 and 730

       North Elder Avenue. SPD Officer Witty initiated a traffic stop on Cinocco’s vehicle, and

       Cinocco stated he did not have any identification and attempted to use a piece of stolen

       mail as his identification.


       WHEREFORE, the United States requests a pretrial detention hearing and that Defendant

be detained pending trial.

                                             Respectfully submitted,

                                             Timothy A. Garrison
                                             United States Attorney

                                      By     /s/ Ami Harshad Miller
                                             Ami Harshad Miller
                                             Assistant United States Attorney
                                             Missouri Bar No. 57711
                                             901 St. Louis Street, Ste. 500
                                             Springfield, Missouri 65802

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on November
12, 2019, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                             /s/ Ami Harshad Miller
                                             Ami Harshad Miller
                                             Assistant United States Attorney




                                                 4




          Case 6:19-cr-03156-MDH Document 7 Filed 11/12/19 Page 4 of 4
